Name: Commission Implementing Regulation (EU) 2019/296 of 20 February 2019 correcting certain language versions of Implementing Regulation (EU) 2016/2286 laying down detailed rules on the application of fair use policy and on the methodology for assessing the sustainability of the abolition of retail roaming surcharges and on the application to be submitted by a roaming provider for the purposes of that assessment (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: communications;  prices;  distributive trades;  consumption;  marketing
 Date Published: nan

 21.2.2019 EN Official Journal of the European Union L 50/4 COMMISSION IMPLEMENTING REGULATION (EU) 2019/296 of 20 February 2019 correcting certain language versions of Implementing Regulation (EU) 2016/2286 laying down detailed rules on the application of fair use policy and on the methodology for assessing the sustainability of the abolition of retail roaming surcharges and on the application to be submitted by a roaming provider for the purposes of that assessment (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 531/2012 of the European Parliament and of the Council of 13 June 2012 on roaming on public mobile communications networks within the Union (1), and in particular Article 6d(1) thereof, After consulting the Body of European Regulators for Electronic Communications, Whereas: (1) The Dutch, Greek and Portuguese language versions of Commission Implementing Regulation (EU) 2016/2286 (2) contain an error in the first subparagraph of Article 4(2) as regards the calculation of the minimum volume of data roaming retail services the roaming customer is to be able to consume when periodically travelling in the Union, in case a fair use policy is applied by the roaming provider. (2) The Dutch, Greek and Portuguese language versions of Implementing Regulation (EU) 2016/2286 should therefore be corrected accordingly. The other language versions are not affected. (3) The measures provided for in this Regulation are in accordance with the opinion of the Communications Committee, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 172, 30.6.2012, p. 10. (2) Commission Implementing Regulation (EU) 2016/2286 of 15 December 2016 laying down detailed rules on the application of fair use policy and on the methodology for assessing the sustainability of the abolition of retail roaming surcharges and on the application to be submitted by a roaming provider for the purposes of that assessment (OJ L 344, 17.12.2016, p. 46).